Case 1:19-cv-00007-CBA-VMS Document 99 Filed 07/12/19 Page 1 of 1 PageID #: 7249

                                                                    DLA Piper LLP (US)
                                                                    1251 Avenue of the Americas
                                                                    27th Floor
                                                                    New York, New York 10020-1104
                                                                    www.dlapiper.com
                                                                    Jonathan Siegfried
                                                                    Jonathan.Siegfried@dlapiper.com
                                                                    T 212.335.4925
                                                                    F 212.884.8477




                                               July 12, 2019

 VIA ECF

 U.S. Magistrate Judge Vera M. Scanlon
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East, 1214 South
 Brooklyn, New York 11201

        Re:     Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al.,
                No. 1:19-cv-00007-CBA-VMS

 Dear Judge Scanlon:

         We write on behalf of all defendants and with the consent of counsel for plaintiffs to
 request the adjournment of the upcoming Initial Conference. On February 27, 2019, Your Honor
 issued an order scheduling an Initial Conference for July 17, 2019 at 11:00 a.m.. Subsequently,
 on June 12, 2019, Judge Amon granted defendants’ request for leave to file a motion to dismiss,
 as well as the parties’ proposed briefing schedule for that motion. She simultaneously adjourned,
 sine die, the June 21 initial conference scheduled before her.

         Pursuant to Judge Amon’s order, defendants will be filing their motion to dismiss on
 July 15. In order to preserve judicial and party resources, the parties respectfully request that the
 July 17 conference before Your Honor be adjourned pending Judge Amon’s disposition of the
 motion to dismiss. Counsel for plaintiffs consent to this request and have advised that they do
 not intend to seek discovery from defendants pending the disposition of the motion to dismiss.

        We thank the Court for its consideration of this request.

                                                       Respectfully submitted,

                                                       /s/ Jonathan Siegfried

                                                       Jonathan Siegfried
